Per Curiam,
While we do not think there is any merit in the several assignments of error submitted on behalf of the appellant, and while it is certainly true that a receipt is open to explanation, and is not necessarily conclusive in itself, we are very clear that, upon the testimony in this case, the receipt “ in full of all demands,” given by the plaintiff to the defendant, when the final payment was made, precludes him from any further recovery. He gave *464this receipt because the defendants refused to pay any more money without it. He must be assumed to have received the money upon the express condition that it was in full of all demands. He signed it with his eyes open, -without any fraud, artifice, mistake or imposition practiced upon him, and he is consequently bound by it. The assignments of error are all dismissed.
Judgment affirmed.